






EXECUTIVE EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT is dated effective as of February 27, 2015
(“Effective Date”) by and between Red Lion Hotels Corporation, a Washington
corporation (the “Company”), and Thomas L. McKeirnan (the “Executive”), and is
intended to replace and supersede that certain Executive Employment Agreement
between the Company and the Executive dated April 22, 2008.
The Company desires to employ the Executive in the capacity of Senior Vice
President, General Counsel, and the Executive desires to be so employed, on the
terms and subject to the conditions set forth in this agreement (the
“Agreement”).
Now, therefore, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto hereby agree as
follows:
1.    Employment; Term.


The Company employs the Executive, and the Executive agrees to be employed by
the Company, upon the terms and subject to the conditions set forth herein, for
a term commencing on the Effective Date and terminating on December 31, 2015
unless terminated earlier in accordance with Section 5 of this Agreement;
provided, that, subject to earlier termination in accordance with Section 5 of
this Agreement, such term shall automatically be extended from time to time for
additional periods of one calendar year from the date on which it would
otherwise expire unless the Executive, on one hand, or the Company, on the
other, gives notice to the other party not less than 120 days prior to such date
that he or it elects to permit the term of this Agreement to expire without
extension on such date. The initial term of this Agreement as the same may be
extended in accordance with the terms of this Agreement is hereinafter referred
to as the “Term”.
2.    Positions; Conduct.


(a)    During the Term, the Executive will hold the title and office of, and
serve in the position of, Executive Vice President, General Counsel of the
Company. The Executive shall report to the Chief Executive Officer of the
Company and shall perform such specific duties and services (including service
as an officer, director or equivalent position of any direct or indirect
subsidiary without additional compensation) as the Company shall reasonably
request consistent with the Executive’s position.


(b)    During the Term, the Executive agrees to devote his full business time
and attention to the business and affairs of the Company and to faithfully and
diligently perform, to the best of his ability, all of his duties and
responsibilities hereunder. Nothing in this Agreement shall preclude the
Executive from devoting reasonable time and attention to the following (the
“Exempted Activities”): (i) serving as an officer, director, trustee or member
of any organization, (ii) engaging in charitable and community activities and
(iii) managing his personal investments and affairs. In no event shall the
Exempted Activities involve any material conflict of interest with the interests
of the Company or, individually or collectively, interfere materially with the
performance by the Executive of his duties and responsibilities under this
Agreement.


(c)    The Executive’s office and place of rendering his services under this
Agreement shall be in the principal executive offices of the Company. During the
Term, the Company shall provide the Executive with executive office space, and
administrative and secretarial assistance and other support services consistent
with his positions and with his duties and responsibilities hereunder.


--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 1

--------------------------------------------------------------------------------




3.    Board of Directors; Committees.


It is understood that the right to elect directors of the Company is by law
vested in the stockholders and directors of the Company, and it is mutually
contemplated that service on the board of directors of the Company (the “Board”)
or any of the Company’s subsidiaries, or on any committee of the Board or the
board of directors of any of the Company’s subsidiaries, is not a condition of
this Agreement.
4.    Salary; Additional Compensation; Perquisites and Benefits.


(a)    During the Term, the Company will pay the Executive a base salary at an
annual rate of not less than $265,974 per annum, subject to annual review by the
Compensation Committee of the Board (the “Committee”) and, in the discretion of
the Committee, to increase from time to time. Once increased, such base salary
may not be decreased. Such salary shall be paid in periodic installments in
accordance with the Company’s standard practice, but not less frequently than
semi-monthly.


(b)    During the Term, Executive shall participate in the Company’s Executive
Officers Variable Pay Plan and any successor or replacement bonus plans as may
be adopted by the Committee from time to time for senior executives of the
Company (the “VPP”). If Executive achieves the target performance goals
determined under the VPP by the Committee for any calendar year, he shall be
entitled to a bonus for that year equal to at least 30% of his base salary for
that year (with any partial year pro rated).


(c)    The Board or the Committee in its sole discretion may award any
additional or other amounts of cash, restricted stock or options or other equity
based awards in respect of any whole or partial year during the Term.


(d)    The Company will reimburse the Executive, in accordance with its standard
policies from time to time in effect, for all out-of-pocket business expenses as
may be incurred by the Executive in the performance of his duties under this
Agreement.


(e)    The Executive shall be entitled to vacation time to be credited and taken
in accordance with the Company’s policy from time to time in effect for senior
executives, which in any event shall not be less than a total of four weeks per
calendar year.


(f)    The Company shall indemnify the Executive to the fullest extent permitted
under the law of the State of Washington.


5.    Termination


(a)    The Term will terminate automatically upon the Executive’s death and, in
the case of a determination of the Executive’s Disability, will terminate upon
notice by the Company or the Executive to the other. As used herein the term
“Disability” means the Executive’s inability to perform his duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not consecutive, during any 365-day
period, due to physical or mental incapacity or impairment. A determination of
Disability will be made by a physician satisfactory to both the Executive and
the Company; provided that if they cannot agree as to a physician, then each
shall select a physician and these two together shall select a third physician
whose determination of Disability shall be binding on the Executive and the
Company. Should the Executive become incapacitated, his employment shall
continue and all base salary and other compensation due the Executive hereunder
shall continue to be paid through the date upon which the Executive’s employment
is terminated for Disability in accordance with this section.




--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 2

--------------------------------------------------------------------------------




(b)    The Term may be terminated by the Company upon notice to the Executive
with or without “Cause” as defined herein.


(c)    The Term shall terminate automatically and without any further notice or
action upon the Executive’s resignation or retirement from the Company, with or
without Good Reason (as defined below), or if the Term is not extended pursuant
to the proviso to Section 1 as a result of the Executive or the Company giving
notice thereunder that it elects to permit the Term to expire without extension.
6.    Severance.


(a)    If the Term terminates for any reason, the Company will pay to the
Executive an aggregate amount equal to the Executive’s accrued and unpaid base
salary through the date of such termination, additional salary payments in lieu
of the Executive’s accrued and unused vacation time, unreimbursed business
expenses, unreimbursed medical, dental and other employee benefit expenses in
accordance with the applicable plans, and any and all other benefits available
to the Executive or Executive’s estate under then-existing Company benefit plans
or policies, including if applicable death or Disability benefits, provided for
(the “Standard Termination Payments”). Except as expressly provided below,
payment of the Standard Termination Payments shall be the Company’s only
obligation to Executive, and the Company shall incur no further liability, in
connection with such termination.
(b)    If the Term is terminated upon the Executive’s death or Disability, the
Company will pay to the Executive’s estate or the Executive, as the case may be
(i) the Standard Termination Payments, (ii) a lump sum payment, if applicable,
equal to the Executive’s earned but unpaid bonus under the VPP for the prior
fiscal year, and (iii) a lump sum payment equal to the Executive’s target bonus
under the VPP for the fiscal year in which the death or Disability occurs
prorated for the portion of the year elapsed at the time of the termination.
Such payments shall be the Company’s only obligations to Executive in such a
case. The Company shall incur no further liability for such a termination.
(c)    If the Company terminates the Executive’s employment under this Agreement
without Cause other than by reason of his death or Disability and such
termination does not occur within twelve (12) months following a Change of
Control (as defined below), or if the Term is not extended pursuant to the
proviso to Section 1 as a result of the Company giving notice thereunder that it
elects to permit the Term to expire without extension, or if the Executive
terminates his employment hereunder within six months of any event constituting
Good Reason and such termination does not occur within twelve (12) months
following a Change of Control, the Company will (i) pay the Executive the
Standard Termination Payments, (ii) pay the Executive a lump sum payment equal
to the Executive’s earned but unpaid bonus under the VPP for the prior fiscal
year, (iii) pay the Executive a lump sum payment equal to the Executive’s target
bonus under the VPP for the fiscal year in which the termination occurs prorated
for the portion of the year elapsed at the time of the termination, (iv) pay the
Executive a lump sum payment equal to the Executive’s total cash compensation
for the previous fiscal year, and (v) continue in effect the Executive’s
benefits with respect to life, health and insurance plans or their equivalent
for one year. Such payments and the obligations set forth below in Section 6(e)
shall be the Company’s only obligations to Executive in such a case. The Company
shall incur no further liability for such a termination.
(d)    If the Company terminates the Executive’s employment under this Agreement
without Cause within twelve (12) months following a Change of Control (as
defined below), or if the Executive terminates his employment hereunder within
twelve (12) months following a Change of Control and within six (6) months
following any event constituting Good Reason, the Company will (i) pay the
Executive the Standard Termination Payments, (ii) pay the Executive a lump sum
payment equal to the Executive’s earned but unpaid bonus under the VPP for the
prior fiscal year, (iii) pay the Executive a lump sum payment equal to (A) the
Executive’s target bonus under the VPP for the fiscal year in which the
termination occurs, multiplied by (B) a fraction, the numerator of which is 365
plus the number of days elapsed in that fiscal year at the time of the
termination and the denominator of which is 365, (iv) pay the Executive a lump
sum payment equal to the Executive’s base annual salary for the fiscal year in
which the


--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 3

--------------------------------------------------------------------------------




termination occurs, and (v) continue in effect the Executive’s benefits with
respect to life, health and insurance plans or their equivalent for one year.
Such payments and the obligations set forth below in Section 6(e) shall be the
Company’s only obligations to Executive in such a case. The Company shall incur
no further liability for such a termination.
(e)    If the Company terminates the Executive’s employment under this Agreement
without Cause other than by reason of his Disability, or if the Term is not
extended pursuant to the proviso to Section 1 as a result of the Company giving
notice thereunder that it elects to permit the Term to expire without extension,
or if there is a Change of Control, or if the Executive terminates his
employment hereunder within six months of any event constituting Good Reason,
then (i) the Company shall accelerate vesting on any portion of any equity grant
previously made to the Executive under the Company’s 2006 Stock Incentive Plan,
or any successor plan, that would otherwise have vested after the date of the
termination of the Executive’s employment; and (ii) all Company imposed
restrictions under any restricted stock, restricted stock unit or other similar
equity-based awards granted to the Executive by the Company shall be terminated
upon the termination of the Executive’s employment, and the Company shall issue
all common stock that underlies such awards but has not yet been issued;
provided that (A) if the terms of any such award require the Executive to pay
monetary consideration for such stock, the stock underlying such award shall be
issued only if the Executive pays such consideration, and (B) if any
restrictions under any such award are performance-based, such restrictions shall
terminate and the stock underlying such award shall be issued only if and to the
extent expressly provided in the agreement evidencing the award.
(f)    As used herein, the term “Cause” means: (i) the Executive’s willful and
intentional failure or refusal to perform or observe any of his material duties,
responsibilities or obligations set forth in this Agreement, if such breach is
not cured within 30 days after notice thereof to the Executive by the Company,
which notice shall state that such conduct shall, without cure, constitute Cause
and makes specific reference to this Section 6(f); (ii) any willful and
intentional act of the Executive involving fraud, theft, embezzlement or
dishonesty affecting the Company; or (iii) the Executive’s conviction of (or a
plea of nolo contendere to) an offense which is a felony in the jurisdiction
involved.
(g)    As used herein, the term “Good Reason” means the occurrence of any of the
following, without the prior written consent of the Executive: (i) assignment to
the Executive of duties materially inconsistent with the Executive’s position
and responsibilities described in Section 2(a) hereof,; (ii) the removal of the
Executive from the position described in Section 2(a); (iii) any material breach
of this Agreement by the Company which is continuing; or (iv) a Change of
Control; provided that a Change of Control shall only constitute Good Reason if,
within 12 months after such Change of Control: (a) the Company changes its
headquarters office location to a location more than 40 miles from the city
limits of Spokane, Washington, (b) the Company changes Executive’s job title, or
(c) Executive experiences a significant diminution in his duties or
responsibilities or compensation compared to prior to the Change of Control,
other than in connection with the termination of the Executive’s employment by
the Company for Cause, by the Executive without Good Reason, or as a result of
the Executive’s death or Disability. Notwithstanding anything to the contrary in
this Section 6(g), the Executive shall not be deemed to have Good Reason unless
the Executive gives the Company written notice that the specified conduct or
event has occurred giving rise to Executive having Good Reason, and the Company
fails to cure such conduct or event within thirty (30) days after the receipt of
such notice.
(h)    As used herein, the term “Change of Control” means the occurrence of any
one of the following events: any merger or consolidation involving the
acquisition of 50% or more of the combined voting power of the outstanding
securities of the Company by a “person” or “group” (as those terms are defined
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), adoption of
a plan for liquidation of the Company or for sale of all or substantially all of
the assets of the Company or other similar transaction or series of transactions
involving the Company, or the acquisition of 50% or more of the combined voting
power of the outstanding securities of the Company by a “person” or “group” (as
those terms are defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934).
(i)    The amounts required to be paid and the benefits required to be made
available to the Executive under this Section 6 are absolute. Under no
circumstances shall the Executive, upon the termination of his


--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 4

--------------------------------------------------------------------------------




employment hereunder, be required to seek alternative employment and, in the
event that the Executive does secure other employment, no compensation or other
benefits received in respect of such employment shall be set-off or in any other
way limit or reduce the obligations of the Company under this Section 6.
(j)    The amounts required to be paid to the Executive under this Section 6,
together with any Gross-Up Payment required to be paid to the Executive under
Section 10(b), shall, subject to Section 11 below, be paid to the Executive as
soon as practicable following the occurrence of the event that entitles the
Executive to such payments.
7.    Confidential Information.


(a)    The Executive acknowledges that the Company and its Affiliates (as
defined below) own and have developed and compiled, and will in the future own,
develop and compile certain Confidential Information and that during the course
of his rendering services to the Company Confidential Information has and will
be disclosed to the Executive by the Company and its Affiliates. The Executive
hereby agrees that, during the Term (except as required to conduct the business
of the Company) and thereafter, he will not in any way use or disclose, furnish
or make accessible to anyone, directly or indirectly, any Confidential
Information of the Company or its Affiliates. As used herein, an “Affiliate” of
a person or other entity means a person or other entity that directly or
indirectly controls, is controlled by or is under common control with the person
or other entity specified (including without limitation any investment entity
managed by the person or other entity specified or a person or entity that
directly or indirectly controls, is controlled by or under common control with
the person or other entity specified).
(b)    As used herein, the term “Confidential Information” means any trade
secrets, confidential or proprietary information, or other knowledge, know-how,
information, documents or materials, owned, developed or possessed by the
Company or one of its Affiliates pertaining to its businesses the
confidentiality of which such company takes reasonable measures to protect,
including, but not limited to, trade secrets, techniques, know-how (including
designs, plans, procedures, processes and research records), software, computer
programs, innovations, discoveries, improvements, research, developments, test
results, reports, specifications, data, formats, marketing data and business
plans and strategies, business opportunities, guest lists, vendor terms,
agreements and other forms of documents, expansion plans, budgets, projections,
and salary, staffing and employment information. Notwithstanding the foregoing,
Confidential Information shall not in any event include information which (i)
was generally known or generally available to the public prior to its disclosure
to the Executive, (ii) becomes generally known or generally available to the
public subsequent to its disclosure to the Executive through no wrongful act of
the Executive, (iii) is or becomes available to the Executive from sources other
than the Company or its Affiliates which sources are not known to the Executive
to be under any duty of confidentiality with respect thereto or (iv) the
Executive is required to disclose by applicable law or regulation or by order of
any court or federal, state or local regulatory or administrative body (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company, at the Company’s sole
expense, in seeking a protective order or other appropriate protection of such
information).
8.    Restrictive Covenants.


(a)    The Executive agrees that during his employment hereunder and for a
period of twelve months thereafter the Executive will not, directly or
indirectly, engage or participate or make any financial investments in (other
than ownership of up to 5% of the aggregate of any class of securities of any
corporation if such securities are listed on a national stock exchange or
registered under section 12(g) of the Securities Exchange Act of 1934) or become
employed by, or act as an agent or principal of, or render advisory or other
management services to or for, any Competing Business. As used herein the term
“Competing Business” means any business which includes hotel ownership, hotel
management, hotel


--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 5

--------------------------------------------------------------------------------




services or hotel franchising and has a headquarters in Washington, Oregon,
Idaho, Montana, Utah or Northern California, defined as the area from San Jose,
California north to California’s border with Oregon.


(b)    The Executive agrees that during his employment hereunder and for a
period of twenty-four months thereafter he will not solicit, raid, entice or
induce any person that then is or at any time during the twelve-month period
prior to the end of the Term was an employee of the Company or any of its
Affiliates (other than a person whose employment with the Company or such
Affiliate has been terminated by the Company or such Affiliate), to become
employed by any person, firm or corporation.
9.    Specific Performance.


(a)    The Executive acknowledges that the services to be rendered by him
hereunder are of a special, unique, extraordinary and personal character and
that the Company would sustain irreparable harm in the event of a violation by
the Executive of Section 7 or 8 hereof. Therefore, in addition to any other
remedies available, the Company shall be entitled to specific enforcement and/or
an injunction from any court of competent jurisdiction restraining the Executive
from committing or continuing any such violation of this Agreement without
proving actual damages or posting a bond or other security. Nothing herein shall
be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages.
(b)    If any of the restrictions on activities of the Executive contained in
Sections 7 or 8 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope or
activity of subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear; it being understood that by the
execution of this Agreement the parties hereto regard such restrictions as
reasonable and compatible with their respective rights.


(c)    Notwithstanding anything in this Agreement to the contrary, in the event
that the Company fails to make any payment of any amounts or provide any of the
benefits to the Executive when due as called for under Section 6 of this
Agreement and such failure shall continue for twenty (20) days after notice
thereof from the Executive, all restrictions on the activities of the Executive
under Sections 7 and 8 shall be immediately and permanently terminated.
10.    Withholding; Additional Payments.


(a)    The parties agree that all payments to be made to the Executive by the
Company pursuant to the Agreement shall be subject to all applicable withholding
obligations.
(b)    The parties intend that the severance payments and other compensation
provided for herein are reasonable compensation for Executive’s services to the
Company and shall not constitute “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”). In the event the parties determine that the severance benefits or any
other benefits or payments to which Executive is entitled pursuant to this
Agreement or otherwise (collectively, the “Total Benefits”), will be subject to
the excise tax imposed pursuant to Section 4999 of the Code (“Excise Tax”), the
Company shall pay to Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by Executive, after deduction of any Excise
Tax on the Total Benefits and any federal, state and local income taxes, Excise
Tax, and FICA and Medicare withholding taxes upon the payment provided for by
this Section, will be equal to the Total Benefits.


For purposes of this Section, Executive will be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Excise Tax is (or would be) payable and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Executive’s residence on the date of termination of Executive’s employment with
the Company, net of the reduction in


--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 6

--------------------------------------------------------------------------------




federal income taxes that could be obtained from deduction of such state and
local taxes (calculated by assuming that any reduction under Section 68 of the
Code in the amount of itemized deductions allowable to Executive applies first
to reduce the amount of such state and local income taxes that would otherwise
be deductible by Executive).


In the event that the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of Executive’s
employment, Executive shall repay to the Company, at the time the amount of such
reduction in Excise Tax is fully determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax, federal, state and local income taxes and FICA
and Medicare withholding taxes imposed on the Gross-Up Payment being repaid by
Executive to the extent that such repayment results in a reduction in Excise
Tax, FICA and Medicare withholding taxes and/or a federal, state or local income
tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment to
Executive in respect of such excess (plus any interest, penalties or additions
payable by Executive with respect to such excess) at the time that the amount of
such excess is finally determined.


The parties’ obligations under this Section shall survive termination of this
Agreement.
11.    Compliance with Section 409A
Notwithstanding any other provision of this Agreement to the contrary, the
provision, time and manner of payment or distribution of all compensation and
benefits provided by this Agreement (“Section 409A Deferred Compensation”) that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Section 409A of the Code shall be subject to, limited by and
construed in accordance with the requirements of such section and all
regulations and other guidance promulgated by the Secretary of the Treasury
pursuant to such section (such section, regulations and other guidance being
referred to herein as “Section 409A”), including the following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 6 upon
the Executive’s termination of employment shall be paid or provided only at the
time of a termination of the Executive’s employment that constitutes a
Separation from Service. For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h).
(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then any
payments and benefits constituting Section 409A Deferred Compensation to be paid
or provided pursuant to Section 6 upon the Separation from Service of the
Executive shall be paid or provided commencing on the later of (i) the first
business day after the date that is six months after the date of such Separation
from Service or, if earlier, the date of death of the Executive (in either case,
the “Delayed Payment Date”), or (ii) the date or dates on which such
Section 409A Deferred Compensation would otherwise be paid or provided in
accordance with Section 6. All such payments and benefits that would, but for
this Section 11(b), become payable prior to the Delayed Payment Date shall be
accumulated and paid on the Delayed Payment Date.
(c)    Installments. Executive’s right to receive any amounts payable hereunder
in two or more installments shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment for purposes of
Section 409A.
12.    Notices.


--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 7

--------------------------------------------------------------------------------




All notices required or permitted hereunder shall be in writing and shall be
deemed given and received when delivered personally, four days after being
mailed if sent by registered or certified mail, postage pre-paid, or by one day
after delivery if sent by air courier (for next-day delivery) with evidence of
receipt thereof or by facsimile with receipt confirmed by the addressee. Such
notices shall be addressed respectively:
If to the Executive, to:
Thomas L. McKeirnan
235 E 9th 
Spokane, WA 99202


If to the Company, to:
Red Lion Hotels Corporation
201 W. North River Drive
Spokane, WA 99201
Attn: Chief Executive Officer


or to any other address of which such party may have given notice to the other
parties in the manner specified above.
13.    Miscellaneous.


(a)    This Agreement is a personal contract calling for the provision of unique
services by the Executive, and the Executive’s rights and obligations hereunder
may not be sold, transferred, assigned, pledged or hypothecated by the
Executive. The rights and obligations of the Company hereunder will be binding
upon and run in favor of its successors and assigns.


(b)    This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Washington.


(c)    Any controversy arising out of or relating to this Agreement or any
breach hereof shall be settled by arbitration in Spokane, Washington by a single
neutral arbitrator who shall be a retired federal or state court judge in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and judgment upon any award rendered may be entered in any court
having jurisdiction thereof, except in the event of a controversy relating to
any alleged violation by the Executive of Section 7 or 8 hereof, the Company
shall be entitled to seek injunctive relief from a court of competent
jurisdiction without the requirement to seek arbitration. In addition to all
other relief, the substantially prevailing party in any arbitration or court
action shall be entitled to his or its reasonable attorney fees and costs
incurred by reason of the controversy (including any appellate review and
bankruptcy or enforcement proceedings).


(d)    The headings of the various sections of this Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
 
(e)    The provisions of this Agreement which by their terms call for
performance subsequent to the expiration or termination of the Term shall
survive such expiration or termination.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date first above written.


EXECUTIVE:                COMPANY:


RED LION HOTELS CORPORATION




--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 8

--------------------------------------------------------------------------------




_/s/ Thomas L. McKeirnan____        By _ /s/ Gregory T.
Mount__________________________
Thomas L. McKeirnan
Gregory T. Mount, President and

Chief Executive Officer






--------------------------------------------------------------------------------

Thomas L. McKeirnan Executive Employment Agreement Page 9